Exhibit 10.2

 

SERVICES AGREEMENT

 

This SERVICES AGREEMENT (this “Agreement”) dated as of December 12, 2014, is
between UNIVERSAL HOSPITAL SERVICES, INC., a Delaware corporation (the
“Company”), and John L. Workman (the “Executive Chairman”).

 

The Company wishes to retain the services of the Executive Chairman, and the
Executive Chairman wishes to provide the services to the Company, on the terms
and conditions set forth in this Agreement.  Accordingly, the Company and the
Executive Chairman agree as follows.

 

1.                                      Position; Duties.  The Company agrees to
retain the services of the Executive Chairman, and the Executive Chairman agrees
to provide the services, for the Term (as defined below) as Interim Executive
Chairman of the Board of Directors (the “Board”) of the Company.  The Executive
Chairman shall have all of the authorities, duties and responsibilities
commensurate with his position.  Certain executives of the Company shall report
to the Executive Chairman, and the Executive Chairman will act as a liaison to
facilitate communication between such Company executives and the Board,
provided, however, that such Company executives will continue to communicate
directly with the Board and Irving Place Capital as necessary and appropriate. 
It has been determined that the Executive Chairman’s interim role will not
impact his standing as an “independent” director.

 

2.                                      Term and Termination.  The term (the
“Term”) of the Executive Chairman’s services hereunder will begin on February 7,
2015 and will end upon the appointment of a Chief Executive Officer of the
Company.  In addition, either party may terminate this Agreement upon 5 business
days’ written notice to the other party.  Upon termination of this Agreement,
notwithstanding any other provision of this Agreement, Executive Chairman will
remain a Director on the Board and Executive Chairman of the Audit Committee of
the Board.

 

3.                                      Compensation.  The Executive Chairman’s
compensation will be $30,000 per month during the Term of this Agreement.  Such
compensation will be prorated during the last month of the Term.  The Executive
Chairman will additionally be reimbursed for reasonable expenses at the
Executive Chairman’s cost.

 

4.                                      Confidentiality.  The Executive Chairman
agrees that during and at all times after the Term, the Executive Chairman will
keep secret all confidential matters and materials of the Company (including its
subsidiaries and affiliates), including, without limitation, know-how, trade
secrets, real estate plans and practices, individual office results, customer
lists, pricing policies, operational methods, any information relating to the
Company (including any of its subsidiaries and affiliates) products, processes,
customers and services and other business and financial affairs of the Company
(collectively, the “Confidential Information”), to which the Executive Chairman
had or may have access and will not disclose such Confidential Information to
any person, other than (i) the Company, its respective authorized employees and
such other persons to whom the Executive Chairman has been instructed to make
disclosure by the Board, (ii) as appropriate (as determined by the Executive
Chairman in good faith) to perform his duties hereunder, or (iii) in compliance
with legal process or regulatory requirements.  “Confidential Information” will
not include any information which is in the public domain during or after the

 

1

--------------------------------------------------------------------------------


 

Term, provided such information is not in the public domain as a consequence of
disclosure by the Executive Chairman in violation of this Agreement.

 

5.                                      Survival.  This Agreement survives and
continues in full force in accordance with its terms notwithstanding the
expiration or termination of the Term.

 

6.                                      Cooperation.  During the Term and
thereafter, the Executive Chairman shall reasonably cooperate with the Company
and its subsidiaries in any internal investigation or administrative, regulatory
or judicial proceeding as reasonably requested by the Company (including,
without limitation, being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
making available to the Company all pertinent information requested by the
Company and all relevant documents requested by the Company which are or may
come into the Executive Chairman’s possession, all at times and on schedules
that are reasonably consistent with the Executive Chairman’s other activities
and commitments, with due regard for such activities and commitments).  In the
event the Company requires the Executive Chairman’s cooperation in accordance
with this section after the termination of the Term, the Company shall reimburse
the Executive Chairman for all of his reasonable costs and expenses incurred, in
connection therewith, including legal fees, plus pay the Executive Chairman a
reasonable amount per day for his time spent and such payments shall be made by
Company on a monthly basis, but in no event later than March 15th of the
calendar year following the calendar year to which such amounts relate.  The
Company shall indemnify the Executive Chairman and hold him harmless from any
claim, loss or damage as a result of his cooperation hereunder.

 

7.                                      Indemnification.  The Company shall
indemnify the Executive Chairman (including, for the avoidance of doubt,
advancement of legal expenses) to the fullest extent permitted by applicable law
in the event he was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, or in the event a
claim or demand for information is made or threatened to be made against him, in
each case by reason of the fact that he is or was a director, officer, employee,
fiduciary or agent of the Company or, at the request of the Company, any other
entity or benefit plan (except with respect to the Executive Chairman’s fraud,
gross negligence, or willful misconduct).  Such obligation shall continue after
any termination of employment or Executive Chairmanship with regard to actions
or inactions prior thereto, and shall survive the termination of this Agreement.
The Executive Chairman shall be covered by the Company’s directors and officers
insurance policy upon terms and conditions no less favorable than the terms
provided by the Company to any member of the Board or other senior executive of
the Company.

 

8.                                      Successors Assigns Amendment; Notice. 
This Agreement will be binding upon and will inure to the benefit of the Company
and will not be assigned by the Company without the Executive Chairman’s prior
written consent.  This Agreement will be binding upon the Executive Chairman and
will inure to the benefit of the Executive Chairman’s heirs, executors,
administrators and legal representatives, but will not be assignable by the
Executive Chairman.  This Agreement may be amended or altered only by the
written agreement of the Company and the Executive Chairman.  All notices or
other communications permitted or required under this Agreement will be in
writing and will be deemed to have been duly given if delivered by hand,

 

2

--------------------------------------------------------------------------------


 

by facsimile transmission to the Company (if confirmed) or mailed (certified or
registered mail, postage prepaid, return receipt requested) to the Executive
Chairman or the Company at the last known address of the party, or such other
address as will be furnished in writing by like notice by the Executive Chairman
or the Company to the other; provided, that any notice to the Company hereunder
shall also be delivered to UHS Holdco, Inc., c/o Irving Place Capital, 745 Fifth
Avenue, New York, NY  10151, Attention: Robert Juneja.

 

9.                                      Entire Agreement.  This Agreement
embodies the entire agreement and understanding between the Executive Chairman
and the Company with respect to the subject matter hereof and supersedes all
such prior agreements and understandings, except as otherwise specifically
provided herein.

 

10.                               Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement will remain in full
force and effect and will in no way be affected, impaired or invalidated.

 

11.                               Governing Law; Jurisdiction.  This Agreement
will be governed by and construed and enforced in accordance with the laws of
the state of Minnesota applicable to contracts made and to be performed in such
state without giving effect to the principles of conflicts of laws thereof. 
Each of the parties agrees that any legal action or proceeding with respect to
this Agreement shall be brought in the federal or state courts in the State of
Minnesota (provided, that any action that can be brought in either the federal
or state courts shall be brought in the federal courts) and, by execution and
delivery of this Agreement, each party hereto hereby irrevocably submits itself
in respect of its property, generally and unconditionally, to the exclusive
jurisdiction of the aforesaid court in any legal action or proceeding arising
out of this Agreement.  Each of the parties hereto hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement brought in the court referred to in the preceding sentence.

 

12.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument, and all signatures
need not appear on any one counterpart.

 

13.                               Headings.  All headings in this Agreement are
for purposes of reference only and will not be construed to limit or affect the
substance of this Agreement.

 

*   *   *   *   *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

 

 

By:

 

 

 

Name:

James B. Pekarek

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

John L. Workman

 

--------------------------------------------------------------------------------